DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 07/01/2021. As directed by the amendment: claims 1-5 and 11-18 have been amended, claims 6-10 and 19-20 have been cancelled, and claims 21-23 have been added. Thus, claims 1-5, 11-18 and 21-23 are presently pending in this application.
Election/Restrictions
3. 	Newly submitted claims 11 and 23 directed to an invention that lacks unity with the invention originally claimed for the following reasons: the elected Species A (initial claims 1-20, Figures 1-4 and 9) has been drawn to the pumping assembly and/or method for manufacturing according to a first embodiment of the invention, wherein the pumping assembly comprising a pump body having a lateral pipe connecting a lateral wall of the chamber to the connection face, a fluid interlace and a solenoid valve fluidically connected to the connection face by the interface, as set forth in the Restriction requirement of 09/02/2020, while the newly submitted claims have been drawn to the non-elected Species B that is certainly performing a method for manufacturing according to another embodiment, wherein the pump body is designed to be mounted without solenoid valve. Specifically, in the current amendment, Applicant is introducing different species, wherein, as illustrated in figure 8, method for manufacturing includes producing a family of pump bodies each having a different chamber volume, solely by modifying the diameter D26 of the chamber 26 (see page 5 lines 30-31 and page 6 lines 1-5). Further, as stated in Specification, the family 
4. 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 11 and 23 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Objections
5.	In light of Applicant's Amendment of 07/01/2021, the objection to the claims 1-20 set forth in the Office Action of 03/03/2021, is hereby withdrawn.
6.	Claims 1-5, 12-18 and 21-22  are objected to because of the following informalities:  
In claim 1, lines 11-12, “a piece independent from the solenoid valve” should be changed to -- a piece that is independent from the solenoid valve --.
In claim 1, line 22, “fluid to to the fluid interface” should be changed to  --fluid to the fluid interface--. 
In claim 1, line 25, “along the pumping axis (X1)” should be changed to -- along the pumping axis (X10)--. 
In claim 1, line 26, “pumping axis (X1)” should be changed to --pumping axis (X10)--. 
In claim 21, lines 12-13, “a piece independent from the solenoid valve” should be changed to --a piece that is independent from the solenoid valve --.
In claim 21, line 23, “axis (X1)” should be changed to -- axis (X10)--. 
In claim 1, line 23, “from the pumping axis (X1)” should be changed to –from the pumping axis (X10)--. 
Appropriate correction is required.
Drawings
7. 	In light of Applicant's Amendments of 07/01/2021, the objection to the drawings set forth in the Office Action of 03/03/2021, is hereby withdrawn.
Claim Rejections - 35 USC § 112
8.	In light of Applicant's Amendment of 07/01/2021, the rejection of claims 2, 6-11, 14, 16 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 03/03/2021, is hereby withdrawn.
9.	In light of Applicant's Amendment of 07/01/2021, the rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in the Office Action of 03/03/2021, is hereby withdrawn.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1-5, 12-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (hereinafter “Gonzalez”) (Patent No.: EP2873861 A1 cited in IDS filed 09/28/2018) in view of Abousaleh (Pub. No.: US 2009/0257893 A1), and further in view of Nguyen (Patent No.: US 6,729,353 B2).
Regarding claim 1, Gonzalez discloses a pumping assembly (pump 10, as presented in annotated Figure 2) for taking a blood sample (capable of taking blood samples), comprising: 
a pump body (integral pump body 11, as presented in Paragraph [0024] and annotated Figure 1) having a first face (first face that is being a connection face CF11, as depicted in annotated Figure 2) and an opposite second face (second face F2 opposite the first face F1), the first face (first face F1,as seen in annotated Figure 2) being a connection face (connection face CF11 of the integral pump body 11, see annotated Figure 2); 
and a fluid interface (which is defined by valve 17, as seen in annotated Figure 2), wherein the pump body (integral pump body 11, as presented in annotated Figure 1) comprises: 
a pumping chamber (compression chamber 16, as discussed in Paragraphs [0024]-[0026]) substantially cylindrical (as stated in Paragraph [0024], the compression chamber 16 has a cylindrical shape) around a pumping axis (around a pumping axis AA, as depicted in annotated Figure 2), the pumping chamber (compression chamber 16) comprising an opening (opening O11, as shown in annotated Figure 2) for a piston (piston 14 and piston shaft 12, as presented in Paragraph [0024] and annotated Figure 2) to be introduced axially therein (inherent) and a bottom (bottom B16) axially opposite said opening (opening O11, as best seen immediately below); 
Appln. No. 16/089,403



an angled pipe (angled pipe AP11) connecting said bottom (angled pipe AP11 is undoubtedly connecting the bottom B16 to the connection face CF11, as depicted in annotated Figure 2) to said connection face (connection face CF11) to provide fluid to the fluid interface (17), the angled pipe (angled pipe AP11) extending from the bottom (bottom B16) of pumping chamber (compression chamber 16) first along the pumping axis (extending about the axis AA of the pump or in a first direction) and then away from the pumping axis (extending in a direction perpendicular to the axis AA or in a second direction)  out of the pump body (integral pump body 11) to the fluid interface (17). 
Particularly, as stated in Abstract, Gonzalez demonstrates the piston pump, which is connected to the flange of the pump, enabling identical coupling thereof to the devices with which the pump is normally used, and maintaining the axis of the piston completely aligned with the gasket of the pump flange, creating an anti-leak system for piston pumps.
As best seen immediately below, Gonzalez evidently illustrates as how the integral body 11 being fitted with the flange 13 of the pump 10, which incorporates the corresponding guide bush 13 of the shaft 12 as well as the gasket 15 that ensures sealing between the compression chamber 16, the shaft 12 and the outside of the pump 10 (see Paragraph [0025]).


    PNG
    media_image2.png
    582
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    517
    765
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    434
    756
    media_image4.png
    Greyscale

Especially, in claim 1, Gonzalez further notes: INTEGRAL PISTON PUMP HAVING AN ANTI-LEAK SYSTEM" as used for the pumping of fluids, by the action of compression carried out by a piston that travels up and down a compression chamber characterised in that the pump is formed by an integral body, which where the integral body is attached by means fasteners to the pump flange, the piston being aligned by means of two elements; integral body and the flange, has an compression chamber inside open to the outside of the body by means of the openings of the stroke of the piston shaft, on which there are valves and caps necessary to attach the pump to the equipment that needs it.
Most importantly, however, is that the interior space being in the form of a connection tube (20) that connects the different openings that link the compression chamber (16) with the outside, as stated in Paragraph [0024]. Furthermore, as shown in annotated Figure 2, Gonzalez exhibits as how the second direction of the angled pipe AP11 is being perpendicular to the first direction which is substantially parallel to the pumping axis AA.
Essentially, Gonzalez’s pumping device is designed such that the angled pipe AP11 is surely extending from the bottom B16 of pumping chamber or compression chamber 16 
However, although Gonzalez discloses the majority of Applicant’s claimed elements, he does not explicitly disclose a solenoid valve and specifics regarding the fixing means.
Nonetheless, the use of a solenoid valve in a pumping assembly is notoriously well known in the art, as taught by Abousaleh.
Abousaleh in the same field of endeavor teaches another pumping assembly, wherein, as stated in Paragraph [0010], a pump module (9) comprising a body with a cavity constituting a working chamber, a translationally mobile piston engaging leaktightly in the cavity via a seal arranged between said body and said piston, at least one channel formed in the body to connect the working chamber to a use circuit, said body comprising an assembly surface centered perpendicular to the axis of movement of the piston. Notably, in Paragraph [0044], Abousaleh also notes that “the pump module 9 could comprise at least one solenoid valve controlling the passage of fluid in one of the channels 12, 13. Advantageously, this solenoid valve could be integrated into the block constituting the pump module 9”.  
More specifically, in Paragraph [0050], Abousaleh further details: In the tapped portions 38, 38' are leaktightly screwed the bodies 39, 39' of a solenoid valve closing device 40, 40' comprising a closure which is in the form of a needle 41, 41' whereof the conical end has the same conicity as the conical portion 37, 37'. 
In this disclosure, Abousaleh states “thanks to the integration of solenoid valves 40, 40' in the body 30, one obtains a compact and not very voluminous 


    PNG
    media_image5.png
    761
    482
    media_image5.png
    Greyscale

Likewise, in claim 7, Abousaleh expressly states that “the pump module comprises at least one single- or multi-path solenoid valve controlling the passage of fluid in the abovementioned channel, said solenoid valve being integrated in part or in whole into said module”.
Hence, it would have been obvious to one having ordinary skill in the art before

arrangement of the solenoid valve at the pumping body, as taught by Abousaleh, to the pumping assembly of Gonzalez, as part of an obvious combination of known prior art structures, in this case the use of solenoid valves in pumping assemblies, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 Ill A.
Thus modified, one skilled in the art would have been surely appraised to further provide the solenoid valve with the valve 17, which is designated as the fluid interface, that would be further connecting the solenoid valve of Abousaleh to the pump body 11 at the connection face CF11 and/or the fluid interface, which is defined by the valve 17, would be further providing a fluid connection between the pump body 11 and the solenoid valve of Abousaleh and/or the fluid interface or valve 17 would be further forming an integral part of the solenoid valve and not being a piece independent from the solenoid valve and/or to further provide fluid to the fluid interface or valve 17 of the solenoid valve, as instantly claimed.
Although Gonzalez in view of Abousaleh discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics of the fixing means.
Nevertheless, it is notoriously well-known fact that different blocks of the pumping device being assembled with means for fixing having the claimed structure, as taught by Nguyen. Nguyen successfully exhibits another fluid delivery apparatus (see Abstract and column 2 lines 20-25), wherein, as noted in column 7 lines 39-46, unthreaded apertures 64 are countersunk so the top of fastener 65 is positioned even with or below a bottom surface 108 of channel 68 of base block 60 when base block 60 is tightened onto flat surface 61. 


    PNG
    media_image6.png
    786
    527
    media_image6.png
    Greyscale

In this disclosure, Nguyen explicitly teaches that “each subassembly fastener 98 is passed through an unthreaded aperture 96 in upper module 56c, through an unthreaded aperture 97 in spacer 79, and is received in a threaded aperture 101 in base block 60, as shown in Figure 7”(see column 7 lines 55-65). 

    PNG
    media_image7.png
    506
    751
    media_image7.png
    Greyscale


Likewise, in column 8 lines 1-7, Nguyen also details: Assembly fasteners 104 are passed through an unthreaded aperture 105 in fluid handling component 51 and are then received in a threaded aperture 106 in base block 60 as shown in FIG. 7. Fastener 104 can then be turned to tighten or loosen fluid handling component 51 with respect to modular subassembly 55. 
Most importantly, however, is the structure of Nguyen’s fluid delivery apparatus that can be quickly repaired or modified (see column 4 lines 21-25).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using means for fixing, as taught by Nguyen, in the pump assembly of Gonzalez/ Abousaleh, in order to provide a pump system that can be disassembled and  
Thus modified, one skilled in the art would have been reasonably appraised to further provide fixing means for fixing the fluid interface 17 on said connection face CF11 such that the connection face CF11 would be fixed sealingly against said fluid interface 17, wherein the fixing means would be further comprising bores devoid of thread formed in said pump body 11 and/or each of said bores would be further configured to introduce a fixing rod therein, as instantly claimed.
Furthermore, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "…for fixing a fluid interface" and ‘to introduce a fixing rod therein”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claims 2-4 and 14-15, Gonzalez, Abousaleh and Nguyen substantially disclose the pumping assembly, as claimed and as detailed above. Additionally, Nguyen performs base blocks 60 that are generally configured to be positioned adjacent to a flat surface 61 and can optionally be affirmatively coupled with flat surface 61 to stabilize each base block 60 and corresponding modular subassembly 55 relative to the flat surface 61 (see column 4 lines 52-67). Especially, Nguyen further notes that the flat surface need not be horizontal and can extend at an angle to the horizontal or, alternatively, can extend substantially vertical. Likewise, as best seen in annotated Figures 2 below, Nguyen evidently illustrates as how each fastener 65 is passed through an unthreaded aperture 64 in base block 60. 

    PNG
    media_image7.png
    506
    751
    media_image7.png
    Greyscale

Such positioning of fastener 65 relative to base block 60 allows flow channel 70 of the lower module to be positioned immediately adjacent bottom channel surface 108 of base block 60 (see column 7 lines 35-45). 
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a base portion with an unthreaded aperture, as taught by Nguyen, to the pumping body of Gonzalez/ Abousaleh/ Nguyen, in order to provide modules that can be easily accessed, removed and/or changed, as motivated by Nguyen in column 2 lines 9-11.
Thus modified, one skilled in the art would have been reasonably appraised that the pumping assembly would be further comprising a base and fixing bores passing through the base, wherein the fixing bores passing through the base would be further devoid of thread and/or would be smooth bores, as instantly claimed. 
Regarding claims 5 and 16-18, Gonzalez, Abousaleh and Nguyen substantially disclose the pumping assembly, as claimed and as detailed above. 
Additionally, in Paragraph [0024], Gonzalez explicitly teaches: There is also an interior space in the form of a connection tube (20) that connects the different openings that link the compression chamber (16) with the outside.
As best seen in annotated Figures 2 below, Gonzalez certainly exhibits as how the pump body 11 comprising a lateral pipe or connecting tube 20 that is clearly connecting a lateral wall of the chamber 16 to the connection face CF11, as instantly claimed. However, most importantly in Gonzalez is his specific arrangement of the connection tube 20 that is undoubtedly arranged perpendicular to the piston reciprocating axis AA.


    PNG
    media_image8.png
    500
    788
    media_image8.png
    Greyscale


 	 Regarding claims 12-13, Gonzalez, Abousaleh and Nguyen substantially disclose the pumping assembly, as claimed and as detailed above. Additionally, as best seen in annotated Figure 2 above, Gonzalez evidently demonstrates that the connection face CF11 is being planar and/or parallel to said pumping axis AA, as instantly claimed.  
  	Regarding claims 21-22, Gonzalez discloses a pumping assembly (pump 10, as presented in annotated Figure 2) for taking a blood sample (the pump 10 is being capable of taking blood samples), comprising: 
 	a pump body (integral pump body 11, as presented in Paragraph [0024] and annotated Figure 1) having a first face (first face F1, as depicted in annotated Figure 2) and an opposite second face (second face F2 opposite the first face F1), the first face (F1, as presented in annotated Figure 1) being a connection face (first face F1 that is being a connection face CF11, as depicted in annotated Figure 2); and 
the fluid interface (which is defined by valve 17, as seen in annotated Figure 2) not being a piece independent from the solenoid valve (11), 
wherein the pump body (integral pump body 11, as presented in annotated Figure 1) comprises: a pumping chamber (compression chamber 16, as discussed in Paragraphs [0024]-[0026]) substantially cylindrical (as stated in Paragraph [0024], the compression chamber 16 has a cylindrical shape) around a pumping axis (around a pumping axis AA, as depicted in annotated Figure 2), the pumping chamber (compression chamber 16) comprising an opening (opening O11, as shown in annotated Figure 2) for a piston (piston 14 and piston shaft 12, as presented in Paragraph [0024] and annotated Figure 2) to be (inherent) and a bottom (bottom B16) axially opposite said opening (opening O11, as best seen immediately below), 
an angled pipe (angled pipe AP11) connecting said bottom (bottom B16, see annotated Figure 2) to said connection face (angled pipe AP11 is undoubtedly connecting the bottom B16 to the connection face CF11, as depicted in annotated Figure 2) to provide fluid to the fluid interface (17), 
the angled pipe (angled pipe AP11) extending from the bottom (bottom B16) of pumping chamber (compression chamber 16) first along the pumping8Docket No. 7227-0022Appln. No. 16/089,403 axis (extending about the axis AA of the pump or in a first direction) and then away from the pumping axis (extending in a direction perpendicular to the axis AA or in a second direction) out of the pump body (integral pump body 11) to the fluid interface (defined by the valve 17).


    PNG
    media_image2.png
    582
    741
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    517
    765
    media_image3.png
    Greyscale


\
    PNG
    media_image4.png
    434
    756
    media_image4.png
    Greyscale

Particularly, as stated in Abstract, Gonzalez demonstrates the piston pump, which is connected to the flange of the pump, enabling identical coupling thereof to the devices with 
As best seen immediately above, Gonzalez evidently illustrates as how the integral body 11 being fitted with the flange 13 of the pump 10, which incorporates the corresponding guide bush 13 of the shaft 12 as well as the gasket 15 that ensures sealing between the compression chamber 16, the shaft 12 and the outside of the pump 10 (see Paragraph [0025]). Especially, in claim 1, Gonzalez notes: INTEGRAL PISTON PUMP HAVING AN ANTI-LEAK SYSTEM" as used for the pumping of fluids, by the action of compression carried out by a piston that travels up and down a compression chamber characterised in that the pump is formed by an integral body, which where the integral body is attached by means fasteners to the pump flange, the piston being aligned by means of two elements; integral body and the flange, has an compression chamber inside open to the outside of the body by means of the openings of the stroke of the piston shaft, on which there are valves and caps necessary to attach the pump to the equipment that needs it.
Most importantly, however, is that the interior space being in the form of a connection tube (20) that connects the different openings that link the compression chamber (16) with the outside, as stated in Paragraph [0024]. Furthermore, with reference to annotated Figure 2, Gonzalez exhibits as how the second direction of the angled pipe AP11 is being perpendicular to the first direction which is substantially parallel to the pumping axis AA.
Essentially, Gonzalez’s pumping device is designed such that the angled pipe AP11 is surely extending from the bottom B16 of pumping chamber or compression chamber 16 first along the pumping axis AA and then away from the pumping axis AA out of the pump body 11 to the fluid interface 17, as instantly claimed.

Nonetheless, the use of a solenoid valve in a pumping assembly is notoriously well known in the art, as taught by Abousaleh.
Abousaleh in the same field of endeavor teaches another pumping assembly, wherein, as stated in Paragraph [0010], a pump module (9) comprising a body with a cavity constituting a working chamber, a translationally mobile piston engaging leaktightly in the cavity via a seal arranged between said body and said piston, at least one channel formed in the body to connect the working chamber to a use circuit, said body comprising an assembly surface centered perpendicular to the axis of movement of the piston. 

    PNG
    media_image5.png
    761
    482
    media_image5.png
    Greyscale

In the tapped portions 38, 38' are leaktightly screwed the bodies 39, 39' of a solenoid valve closing device 40, 40' comprising a closure which is in the form of a needle 41, 41' whereof the conical end has the same conicity as the conical portion 37, 37'. In this disclosure, Abousaleh thanks “to the integration of solenoid valves 40, 40' in the body 30, one obtains a compact and not very voluminous assembly which can easily be housed in an apparatus, possibly on a mobile part” (see Paragraph [0056]). 
Likewise, in claim 7, Abousaleh expressly states that “the pump module comprises at least one single- or multi-path solenoid valve controlling the passage of fluid in the abovementioned channel, said solenoid valve being integrated in part or in whole into said module”.
Hence, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to combine the teachings of using an
arrangement of the solenoid valve at the pumping body, as taught by Abousaleh, to the pumping assembly of Gonzalez, as part of an obvious combination of known prior art structures, in this case the use of solenoid valves in pumping assemblies, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 Ill A.
Thus modified, one skilled in the art would have been surely appraised that a solenoid valve would be further connected to the connection face CF11 of the pump body 11 and/or the solenoid valve, as discussed by Abousaleh, would be further formed integrally AP11 that is being connecting said bottom B16 to the connection face CF11 would be further providing fluid to the fluid interface or valve 17 of the solenoid valve, as instantly claimed.
Although Gonzalez in view of Abousaleh discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics of the fixing means.
Nevertheless, it is notoriously well-known fact that different blocks of the pumping device being assembled with means or bores for fixing having the claimed structure, as taught by Nguyen. 
Nguyen successfully exhibits another fluid delivery apparatus (see Abstract and column 2 lines 20-25), wherein, as noted in column 7 lines 39-46, unthreaded apertures 64 are countersunk so the top of fastener 65 is positioned even with or below a bottom surface 108 of channel 68 of base block 60 when base block 60 is tightened onto flat surface 61. 
In this disclosure, Nguyen explicitly teaches that “each subassembly fastener 98 is passed through an unthreaded aperture 96 in upper module 56c, through an unthreaded aperture 97 in spacer 79, and is received in a threaded aperture 101 in base block 60, as shown in Figure 7”(see column 7 lines 55-65). 


    PNG
    media_image6.png
    786
    527
    media_image6.png
    Greyscale

Likewise, in column 8 lines 1-7, Nguyen also details: Assembly fasteners 104 are passed through an unthreaded aperture 105 in fluid handling component 51 and are then received in a threaded aperture 106 in base block 60 as shown in FIG. 7. Fastener 104 can then be turned to tighten or loosen fluid handling component 51 with respect to modular subassembly 55. 


    PNG
    media_image7.png
    506
    751
    media_image7.png
    Greyscale


Most importantly, however, is the structure of Nguyen’s fluid delivery apparatus that can be quickly repaired or modified (see column 4 lines 21-25).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using means or bores for fixing, as taught by Nguyen, in the pump assembly of Gonzalez/ Abousaleh, in order to provide a pump system that can be disassembled and reassembled in a different configuration and to increase their adaptability, as motivated by Nguyen in column 1 lines 30-35. 
Thus modified, one skilled in the art would have been reasonably appraised to further provide bores for fixing the fluid interface 17 on said connection face CF11 such that the connection face CF11 would be fixed sealingly against said fluid interface 17and/or to 
Furthermore, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "…for fixing a fluid interface" and ‘to introduce a fixing rod therein”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Response to Arguments
13. 	Applicants’ arguments filed 07/01/2021 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant’s arguments as set forth in the above rejections. 
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  /L.P/Examiner, Art Unit 3746